                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MARY E. SQUIRE,                                    )
                                                   )
                Plaintiff,                         )
                                                   )
v.                                                 )           No. 4:19-CV-38 CAS
                                                   )
J.P. MORGAN CHASE, and FEDERAL                     )
NATIONAL MORTGAGE ASSOCIATION,                     )
                                                   )
                Defendants.                        )

                                    ORDER OF DISMISSAL

         This matter is before the Court on its own motion. On March 28, 2019, the Court issued an

order directing plaintiff to serve defendants J.P. Morgan Chase and Federal National Mortgage

Association not later than April 11, 2019, and to file proof of service not later than April 15, 2019.1

The Order specifically provided that “[f]ailure to timely serve defendants will result in the dismissal

of plaintiff’s claims as to any unserved defendant without prejudice and without further notice.”

Doc. 21 at 3.

         The record does not reflect proof of service on either defendant J.P. Morgan Chase or

defendant Federal National Mortgage Association. Following the entry of the March 28, 2019

Order, plaintiff filed a motion for leave to amend her complaint, but she has failed to address the

Court’s Order regarding service. This case was removed from the Circuit Court of Jefferson County,


     1
      On February 13, 2019, United States Magistrate Judge John M. Bodenhausen consolidated
the above captioned cause of action with Mary E. Squire v. Federal National Mortgage Association,
No. 4:19-CV-50 CAS. On March 28, 2019, the Court also ordered plaintiff to obtain service of
process on defendant Federal National Mortgage Association in No. 4:19-CV-50 CAS. Despite
being ordered to do so, plaintiff has failed to cause service to be effected upon the defendant in Mary
E. Squire v. Federal National Mortgage Association, No. 4:19-CV-50 CAS, and this case will be
dismissed as well.
Missouri on January 11, 2019, where it had been pending for over three years without service of

process. It has been 101 days since defendants removed this action. There is no evidence in the

record that defendants J.P. Morgan Chase and/or Federal National Mortgage Association have been

served and service has not been waived on their behalf. Plaintiff was warned, pursuant to Federal

Rule of Civil Procedure 4(m), that the Court would dismiss this case, without prejudice, should she

fail to serve the defendants. Despite this, plaintiff has failed to file proof of service for either of the

defendants, and there is nothing to indicate plaintiff has even attempted to obtain service on the

defendants.

        Accordingly,

        IT IS HEREBY ORDERED that this matter is DISMISSED without prejudice.

        IT IS FURTHER ORDERED that plaintiff’s Motion for Leave of Court to Amend

Complaint and Second Motion for Leave of Court to Amend Complaint are DENIED as moot.

[Docs. 17 and 22]




                                                     CHARLES A. SHAW
                                                     UNITED STATES DISTRICT JUDGE

Dated this    22nd      day of April, 2019.




                                                    2
